DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment received on 24 January 2022 has been acknowledged and entered.  
Claims 1, 5, 9, 14 and 22 have been amended.
No new claims have been added.
Claims 1-20 are currently pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/28/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  A copy of the PTO-1449s are attached hereto.   

Response to Amendments and Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Examiner’s Note:
With respect to the Official Notice taken in the previous office action, Examiner notes the following discussion of Official Notice taken from the MPEP: 	To adequately traverse such a finding, an applicant must specifically point out the     

  	See also Chevenard, 139 F.2dat 713, 60 USPQ at 241 ("[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention."). 
 
 	A general allegation that the claims define a patentable invention without any reference   
	to the examiner's assertion of official notice would be inadequate.  If applicant 
  	adequately traverses the examiner's assertion of official notice, the examiner must 
	provide documentary evidence in the next Office action if the rejection is to be 
	maintained. See 37 CFR 1.104(c)(2). See also Zurko, 258 F.3dat 1386, 59 USPQ2d at  
  	1697 ("[T]he Board [or examiner] must point to some concrete evidence in the record in  
	support of these findings" to satisfy the substantial evidence test). If the examiner is 
 	relying on personal knowledge to support the finding of what is known in the art, the 

examiner must provide an affidavit or declaration setting forth specific factual statements and explanation to support the finding. See 37 CFR 1.104(d)(2). If applicant does not  traverse the examiner's assertion of official notice or applicant's traverse is not adequate, the examiner should clearly indicate in the next Office action that the  common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner's assertion of  official notice or that the traverse was inadequate. If the traverse was inadequate, the examiner should include an explanation as to why it was  inadequate. (MPEP § 2144.03(C))
 	Applicant has not "specifically pointed out the supposed errors in the Examiner's action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art."  For these reasons, the limitations for which Official Notice was taken in claim 22 is considered to be admitted prior art because Applicant has not proffered an adequate traversal. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US PG Pub. 2018/0314250 A1) in view of Kruk (US PG Pub. 2014/0156341 A1).  
As per claim 1, Lewis et al. discloses a system for transportation, comprising: 
at least one self-driving vehicle ([0040],[0140] Further, terms like "autonomous machine" or simply "machine", "autonomous vehicle" or simply "vehicle", "autonomous agent" or simply "agent", "autonomous device" or "computing device", "robot", and/or the like, may be interchangeably referenced throughout this document); 
Examples of autonomous machines or artificially intelligent agents may include (without limitation) robots, autonomous vehicles (e.g., self-driving cars, self-flying planes, self-sailing boats, etc.),, 
the artificial intelligence system operative on at least one processor having access to a non-transitory storage medium that stores computer executable instructions to be executed by the at least one processor ([0041],[0084]), 
the artificial intelligence system ([0146]) including: 
a data processing system ([0146]) to: 
gather social media-sourced data about a plurality of individuals ([0175],[0188] social media and prediction logic ("prediction logic") 709, 
the data being sourced from a plurality of social media sources ([0176],[0188] In one embodiment, using prediction logic 709, this information may then be combined with other social media data from one or more social media networking sites, such as Facebook®., Yelp®, Google®, Shopping, etc., for various purposes including promoting marketing, increasing social interactions, etc); 
process the data to identify a subset of the plurality of individuals who form a social group based on group affiliation references in the data ([0175]-[0176] In one embodiment, autonomous agents (e.g., automobiles, vehicles, machines, etc.), such as autonomous agent 600, collect data while driving and sending this data to cloud data centers 740 in communication with or coupled to cloud servers, such as cloud device 735, where this data includes social media data such that sets of data may be combined to perform a number of tasks, such as share a ride, find related people destined for the same location, allow people to meeting, predict traffic, find fastest lane in traffic, performing marketing, etc.); and 
 ([0175],where this data includes social media data such that sets of data may be combined to perform a number of tasks, such as share a ride, find related people destined for the same location, allow people to meeting, predict traffic, find fastest lane in traffic, performing marketing, etc); also see [0178], machine-learned route-guidance).  
Lewis et al. discloses collecting data indicative of a transportation need ([0175] collect data while driving and sending this data to cloud data centers 740 in communication with or coupled to cloud servers, such as cloud device 735, where this data includes social media data such that sets of data may be combined to perform a number of tasks, such as share a ride); and 
a neural network trained to predict transportation needs based on the collected data to identify a common transportation need for the subset of the plurality of individuals ([0175], where this data includes social media data such that sets of data may be combined to perform a number of tasks, such as share a ride, find related people destined for the same location, allow people to meeting, predict traffic, find fastest lane in traffic, performing marketing, etc, also see [0190]).
Lewis et al. does not explicitly disclose, detect keywords in the data, wherein the detected keywords are associated with at least one member of the subset of the plurality of individuals and wherein the detected keywords are indicative of a , however Kruk discloses: (Kruk: [0032] The at least one ERP server 130 analyzes the received social media content to determine at least one need of the social media platform user. The analysis of the social media content may be done in any suitable way. In some embodiments, natural language processing may be used to extract at least one need of the user from the Other embodiments may only allow social media content through the filter if it contains certain words that are indicative of expressing a need. For example, social media content containing the words/phrases "need", "want", "need a new", "need some", "want a new" and "want more" are likely to indicate that the user has a need).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lewis et al. to include the keyword search and extraction as taught by Kruk in order to determine which customers are in need of a specific services or products (ride-sharing) in real time (Kruk: [0057]-[0058]).  
As per claim 3, Lewis et al. in view of Kruk discloses the system for transportation of claim 1.  Lewis et al. further discloses wherein the neural network is a convolutional neural network ([0204],[0215] Exemplary primitives include tensor convolutions, activation functions, and pooling, which are computational operations that are performed while training a convolutional neural network (CNN); and a CNN is a specialized feedforward neural network for processing data having a known, grid-like topology, such as image data. Accordingly, CNNs are commonly used for compute vision and image recognition applications, but they also may be used for other types of pattern recognition such as speech and language processing).

Claims 2, 4, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US PG Pub. 2018/0314250 A1) in view of Kruk (US PG Pub. 2014/0156341 A1) as s 1 and 9 above, and further in view of Hecht et al. (US PG Pub. 2017/0351990 A1).
As per claim 2, Lewis et al. in view of Kruk discloses the system for transportation of claim 1.  Lewis et al. does not further disclose however, Hecht et al. discloses:
wherein the artificial intelligence system is to select the at least one self-driving vehicle for satisfying the common transportation need (Hecht  et al. [0186] For some data searches or arranging of services for a customer, where privacy is not an issue, other-passenger approval is not needed. For instance, if a customer requests information about a concert that another passenger mentioned, the system--e.g., the social-media or other module 424, 429 can obtain and provide to the requesting customer information about the concert, so long as the information is not obtained from private or proprietary source, such as a log-in, password protected source, like a subject customer social-media site of the prior co-passenger, without permission of the subject prior co-passenger. The information obtained can be used to advise the requesting customer of a concert time, location, and other details about the concert. The system could also, based on the customer request or system programming otherwise, arrange reservation(s) to the concert and/or a ride using the vehicle 10 or a shared or taxis service for the customer to attend the concert). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lewis et al. in view of the keyword search of Kruk to include phrase matching as taught by Hecht et al. in order to assist customers in finding specific services or products (e.g. ride-sharing to concerts).

As per claim 4, Lewis et al. in view of Kruk discloses the system for transportation of claim 1.  Lewis et al. in view of Kruk does not further disclose however, Hecht et al. discloses:
wherein the neural network is trained based on a model that facilitates matching phrases in social media with transportation activity (Hecht  et al. [0204] The system can be configured for such learning functions in various ways, including by including a learning module, which can be a part of the input and/or the activity modules 410, 420. The learning module in various embodiments can be configured to include artificial intelligence, computational intelligence, neural-network, or heuristic structures, or the like, for performing the functions related to learning about the user and implementing results for providing improved subsequent service;  (Hecht  et al. [0207][ The system is configured to extract any one or more of a wide variety of relative tags based on input from the requesting user and use the tags to obtain requested information, such as from sources such as : social media (identifying events or products of interest to a subject prior co-passenger, for instance), vehicle-ride history, shared-rides history, or personalized reservation app including individual and social preferences; and (Hecht  et al. [0212]-[0214]  Use Case #2-- Finding an Event (and Scheduling a Drive to it) Based on Relative Tags: Scott is ride sharing an autonomous taxi with Alice. Scott now wishes to go to an event that Alice mentioned she plans to attend.  Based on relative and partial information, the system can find and share with Scott information about the event, such as its date, time, place, and attendees, and even schedule a ride to it); also see [0246]-[0248]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lewis et al. in view of the keyword search of Kruk to include phrase matching as taught by Hecht et al. in order to assist customers in finding specific services or products (e.g. ride-sharing to concerts).

As per claim 6, Lewis et al. in view of Kruk discloses the system for transportation of claim 1.  Lewis et al. in view of Kruk does not further disclose, however, Hecht et al. discloses:
 	wherein the neural network is to predict the common transportation need based on analysis of transportation need-indicative keywords detected in a discussion thread among a portion of individuals in the social group (Hecht et al.: [0246]-[0248] The system-user interface 630 searches events or other information cited in a social media-page associated with a determined or likely one prior passenger, via interfacing with the social-media structure 620 --social-media site, database, app, server, etc. 680: The social media structure 620 returns to the system-user interface 610 data matching the search, such as event data cited in the determined prior passengers social-media site; and 690/695: The system-user interface 610 advises the user of results (690) and interacts (695) with the shared-rides reservation system 630 to arrange a future ride to the event identified, and possibly with the prior passenger, such as by providing an invitation to the prior passenger.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lewis et al. in view of the keyword search of Kruk to include the discussion thread as taught by Hecht et al. in order to assist customers in finding specific services or products (e.g. ride-sharing to concerts).

As per claim 7, Lewis et al. in view of Kruk discloses the system for transportation of claim 1.  Lewis et al. in view of Kruk does not further disclose, however, Hecht et al.  discloses:
wherein the artificial intelligence system is to identify the at least one self-driving vehicle to facilitate meeting the common transportation need of a portion of the social group.  (Hecht  et al.: [0186] For some data searches or arranging of services for a customer, where privacy is not an issue, other-passenger approval is not needed. For instance, if a customer requests information about a concert that another passenger mentioned, the system--e.g., the social-media or other module 424, 429 can obtain and provide to the requesting customer information about the concert, so long as the information is not obtained from private or proprietary source, such as a log-in, password protected source, like a subject customer social-media site of the prior co-passenger, without permission of the subject prior co-passenger. The information obtained can be used to advise the requesting customer of a concert time, location, and other details about the concert. The system could also, based on the customer request or system programming otherwise, arrange reservation(s) to the concert and/or a ride using the vehicle 10 or a shared or taxis service for the customer to attend the concert). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lewis et al. in view of the keyword search of Kruk to include phrase matching as taught by Hecht et al. in order to assist customers in finding specific services or products (e.g. ride-sharing to concerts).

As per claim 8, Lewis et al. in view of Kruk and Hecht et al. discloses the system for transportation of claim 7.  Lewis et al. does not further disclose however, Hecht et al. discloses:
 	wherein the planned route facilitates picking up the portion of the social group.  (Hecht  et al.: [0186] For some data searches or arranging of services for a customer, where privacy is not an issue, other-passenger approval is not needed. For instance, if a customer requests information about a concert that another passenger mentioned, the system--e.g., the social-media or other module 424, 429 can obtain and provide to the requesting customer information about the concert, so long as the information is not obtained from private or proprietary source, such as a log-in, password protected source, like a subject customer social-media site of the prior co-passenger, without permission of the subject prior co-passenger. The information obtained can be used to advise the requesting customer of a concert time, location, and other details about the concert. The system could also, based on the customer request or system programming otherwise, arrange reservation(s) to the concert and/or a ride using the vehicle 10 or a shared or taxis service for the customer to attend the concert). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lewis et al. in view of the keyword search of Kruk to include phrase matching as taught by Hecht et al. in order to assist customers in finding specific services or products (e.g. ride-sharing to concerts).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US PG Pub. 2018/0314250 A1) in view of Kruk (US PG Pub. 2014/0156341 A1) as applied to claim 1 above, and further in view of Shariat et al. (US PG Pub. 2018/0115598 A1).
As per claim 5, Lewis et al. in view of Kruk discloses the system for transportation of claim 1.  Lewis et al. in view of Kruk does not further disclose, however, Shariat et al.  discloses:
wherein the neural network is to predict a destination or an arrival time for the subset of the plurality of individuals sharing the common transportation need (Shariat et al. [0025],[0030] The predictions are based on identified correlations between the input data and output data. For example, a machine-learned model may generate predictions for estimated times of arrival (ETAs) for trip requests based on input data such as the distance from the provider to the rider, the geographic region in which the provider and the rider are located (e.g., city of San Francisco, country of U.S.), the day of week (e.g., Monday) and/or time of day (e.g. morning, afternoon, evening), and/or current traffic conditions in the geographic region, etc. The travel coordination system 130 may provide the predicted ETA to the rider and the provider).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lewis et al. in view of the keyword search of Kruk to include predicting ETAs as taught by Shariat et al. in order to improve the trip coordination experience for both the provider and the rider (Shariat et al.: [0022]).

Claims 9-10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US PG Pub. 2018/0314250 A1) in view of Kruk (US PG Pub. 2014/0156341 A1) and Selvam et al. (US PG Pub. 2019/0011931 A1).  
As per claim 9, Lewis et al. discloses a system for transportation, comprising: 
a plurality of self-driving vehicles ([0040,[0140] Further, terms like "autonomous machine" or simply "machine", "autonomous vehicle" or simply "vehicle", "autonomous agent" or simply "agent", "autonomous device" or "computing device", "robot", and/or the like, may be interchangeably referenced throughout this document); 
an artificial intelligence system in communication with the plurality of self-driving vehicles ([0140] Examples of autonomous machines or artificially intelligent agents may include (without limitation) robots, autonomous vehicles (e.g., self-driving cars, self-flying planes, self-sailing boats, etc.),, 
the artificial intelligence system operative on at least one processor having access to a non-transitory storage medium that stores computer executable instructions to be executed by the at least one processor ([0041],[0084]), 
the artificial intelligence system ([0146]) including: 
a data processing system ([0146]) to: 
gather social media-sourced data about a plurality of individuals ([0175],[0188] social media and prediction logic ("prediction logic") 709, 
the data being sourced from a plurality of social media sources ([0176],[0188] In one embodiment, using prediction logic 709, this information may then be combined with other social media data from one or more social media networking sites, such as Facebook®., Yelp®, Google®, Shopping, etc., for various purposes including promoting marketing, increasing social interactions, etc); 
process the data to identify a subset of the plurality of individuals who share a group transportation need ([0175]-[0176] In one embodiment, autonomous agents (e.g., automobiles, vehicles, machines, etc.), such as autonomous agent 600, collect data while driving and sending this data to cloud data centers 740 in communication with or coupled to cloud servers, such as cloud device 735, where this data includes social media data such that sets of data may be combined to perform a number of tasks, such as share a ride, find related people destined for the same location, allow people to meeting, predict traffic, find fastest lane in traffic, performing marketing, etc.); and 
a vehicle routing system to plan a planned route for the at least one self-driving vehicle to meet the common transportation need, wherein the at least one self-driving vehicle is to autonomously follow the planned route ([0175],where this data includes social media data such that sets of data may be combined to perform a number of tasks, such as share a ride, find related people destined for the same location, allow people to meeting, predict traffic, find fastest lane in traffic, performing marketing, etc); also see [0178], machine-learned route-guidance).  
Lewis et al. discloses collecting data indicative of the group transportation need for the subset of the plurality of individuals [0175] collect data while driving and sending this data to cloud data centers 740 in communication with or coupled to cloud servers, such as cloud device 735, where this data includes social media data such that sets of data may be combined to perform a number of tasks, such as share a ride); and 
a neural network trained to predict transportation needs based on the collected data to identify a common transportation need for the subset of the plurality of individuals ([0175], where this data includes social media data such that sets of data may be combined to perform a number of tasks, such as share a ride, find related people destined for the same location, allow people to meeting, predict traffic, find fastest lane in traffic, performing marketing, etc, also see [0190]).
Lewis et al. does not explicitly disclose, detect keywords in the data, wherein the detected keywords are associated with at least one member of the subset of the plurality of individuals and wherein the detected keywords are indicative of a , however Kruk discloses: (Kruk: [0032] The at least one ERP server 130 analyzes the received social media content to determine at least one need of the social media platform user. The Lewis et al. to include the keyword search and extraction as taught by Kruk in order to determine which customers are in need of a specific services or products (ride-sharing) in real time (Kruk: [0057]-[0058]).  
Lewis et al and Kruk does not explicitly disclose, however, Selvam et al. discloses wherein the plurality of routes is coordinated to reduce traffic congestion induced by the subset of the plurality of self- driving vehicles along the plurality of routes (Selvam et al. :[0015],. For example, embodiments of the autonomous fleet simulator gather, aggregate, and analyze real-time traffic, demand, and other environmental data to generate dynamic instruction plans and travel paths for a fleet of autonomous vehicles across a geographic region. As such, embodiments reduce travel time and delay, conserve the usage of energy and lead to more efficient usage of energy to power the autonomous vehicles (e.g., gas, electricity), optimize traffic flow, reduce human errors in driving and navigation, etc).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lewis et al. and the keyword search and extraction of Kruk to include Selvam et al. to more efficiently and effectively operate a distributed network of autonomous and non-autonomous resources (e.g., vehicles) by modeling the behavior of requests within a geographic region and optimizing the placement, servicing, and matching of vehicles to requests over a variety of different conditions and variables (Selvam et al.: [0017]).
As per claim 10, Lewis et al. in view of Kruk and Selvam et al. discloses the system for transportation of claim 9.  Lewis et al. further discloses wherein the neural network is a convolutional neural network ([0204],[0215] Exemplary primitives include tensor convolutions, activation functions, and pooling, which are computational operations that are performed while training a convolutional neural network (CNN); and a CNN is a specialized feedforward neural network for processing data having a known, grid-like topology, such as image data. Accordingly, CNNs are commonly used for compute vision and image recognition applications, but they also may be used for other types of pattern recognition such as speech and language processing).  

As per claim 18, Lewis et al. in view of Kruk and Selvam et al. discloses the system for transportation of claim 9.  Lewis et al. in view of Kruk and Selvam et al. does not further disclose, however, Hecht  et al. discloses:
wherein the data processing system is further to process the data to identify an event, and wherein the group transportation need is associated with the event (Hecht  et al. [0207][ The system is configured to extract any one or more of a wide variety of relative tags based on input from the requesting user and use the tags to obtain requested information, such as from sources such as : social media (identifying events or products of interest to a subject prior co-passenger, for instance), vehicle-ride history, shared-rides history, or personalized reservation app including individual and social preferences; and (Hecht  et al. [0212]-[0214]  Use Case #2-- Finding an Event (and Scheduling a Drive to it) Based on Relative Tags: Scott is ride sharing an autonomous taxi with Alice. Scott now wishes to go to an event that Alice mentioned she plans to attend.  Based on relative and partial information, the system can find and share with Scott information about the event, such as its date, time, place, and attendees, and even schedule a ride to it); also see [0246]-[0248]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lewis et al. in view of the keyword search of Kruk and coordinated travel paths of Selvam et al. to include phrase matching as taught by Hecht et al. in order to assist customers in finding specific services or products (e.g. ride-sharing to concerts).

Claim 11-13, 15-17, and 19-20  are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US PG Pub. 2018/0314250 A1) in view of Kruk (US PG Pub. 2014/0156341 A1) and Selvam et al. (US PG Pub. 2019/0011931 A1) as applied to claim 9 above, and further in view of Hecht et al. (US PG Pub. 2017/0351990 A1).
As per claim 11, Lewis et al. in view of Kruk and Selvam et al. discloses the system for transportation of claim 9.  Lewis et al. in view of Kruk and Selvam et al. does not further disclose, however, Hecht et al. discloses:
wherein each particular route includes a destination derived from the social media-sourced data ([0175] The other-resource module, or any other module, may also process context information, such as locations of the shared vehicle when the user and the co-passenger shared a ride--e.g., origin, destination, waypoints, or any route location(s). The other-resource module(s) can include a navigation or map-database module, as just a couple of examples, allowing the system to generate or obtain locations and directions for routing as may be needed to service customer requests or apparent needs.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Lewis et al. in view of the keyword search of Kruk and coordinated travel paths of Selvam et al. to include providing routes to events as taught by Hecht et al. in order to service the customer requests or apparent needs (Hecht et al.: [0175]).

As per claim 12, Lewis et al. in view of Kruk and Selvam et al. discloses the system for transportation of claim 9.  Lewis et al. does not further disclose however, Hecht et al. discloses:
wherein the artificial intelligence system is to select the at least one self-driving vehicle for satisfying the common transportation need (Hecht  et al. [0186] For some data searches or arranging of services for a customer, where privacy is not an issue, other-passenger approval is not needed. For instance, if a customer requests information about a concert that another passenger mentioned, the system--e.g., the social-media or other module 424, 429 can obtain and provide to the requesting customer information about the concert, so long as the information is not obtained from private or proprietary source, such as a log-in, password protected source, like a subject customer social-media site of the prior co-passenger, without permission of the subject prior co-passenger. The information obtained can be used to advise the requesting customer of a concert time, location, and other details about the concert. The system could also, based on the customer request or system programming otherwise, arrange reservation(s) to the concert and/or a ride using the vehicle 10 or a shared or taxis service for the customer to attend the concert). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lewis et al. in view of the keyword search of Kruk and coordinated travel paths of Selvam et al. to include phrase matching as taught by Hecht et al. in order to assist customers in finding specific services or products (e.g. ride-sharing to concerts).

As per claim 13, Lewis et al. in view of Kruk and Selvam et al. discloses the system for transportation of claim 9.  Lewis et al. in view of Kruk and Selvam et al. does not further disclose however, Hecht et al. discloses:
wherein the neural network is trained based on a model that facilitates matching phrases in social media with transportation activity (Hecht  et al. [0204] The system can be configured for such learning functions in various ways, including by including a learning module, which can be a part of the input and/or the activity modules 410, 420. The learning module in various embodiments can be configured to include artificial intelligence, computational intelligence, neural-network, or heuristic structures, or the like, for performing the functions related to learning about the user and implementing results for providing improved subsequent service;  (Hecht  et al. [0207][ The system is configured to extract any one or more of a wide variety of relative tags based on input from the requesting user and use the tags to obtain requested information, such as from sources such as : social media (identifying events or products of interest to a subject prior co-passenger, for instance), vehicle-ride history, shared-rides history, or personalized reservation app including individual and social preferences; and (Hecht  et al. [0212]-[0214]  Use Case #2-- Finding an Event (and Scheduling a Drive to it) Based on Relative Tags: Scott is ride sharing an autonomous taxi with Alice. Scott now wishes to go to an event that Alice mentioned she plans to attend.  Based on relative and partial information, the system can find and share with Scott information about the event, such as its date, time, place, and attendees, and even schedule a ride to it); also see [0246]-[0248]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lewis et al. in view of the keyword search of Kruk and coordinated travel paths of Selvam et al. to include phrase matching as taught by Hecht et al. in order to assist customers in finding specific services or products (e.g. ride-sharing to concerts).

As per claim 15, Lewis et al. in view of Kruk and Selvam et al. discloses the system for transportation of claim 9.  Lewis et al. in view of Kruk and Selvam et al. does not further disclose, however, Hecht et al. discloses:
 	wherein the neural network is to predict the common transportation need based on analysis of transportation need-indicative keywords detected in a discussion thread among a portion of individuals in the social group (Hecht et al.: [0246]-[0248] The system-user interface 630 searches events or other information cited in a social media-page associated with a determined or likely one prior passenger, via interfacing with the social-media structure 620 --social-media site, database, app, server, etc. 680: The social media structure 620 returns to the system-user interface 610 data matching the search, such as event data cited in the determined prior passengers social-media site; and 690/695: The system-user interface 610 advises the user of results (690) and interacts (695) with the shared-rides reservation system 630 to arrange a future ride to the event identified, and possibly with the prior passenger, such as by providing an invitation to the prior passenger.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lewis et al. in view of the keyword search of Kruk and coordinated travel paths of Selvam et al. to include the discussion thread as taught by Hecht et al. in order to assist customers in finding specific services or products (e.g. ride-sharing to concerts).

As per claim 16, Lewis et al. in view of Kruk and Selvam et al. discloses the system for transportation of claim 9.  Lewis et al. does not further disclose however, Hecht et al. discloses:
wherein the artificial intelligence system is to identify the subset of the plurality of self-driving vehicles that facilitates meeting the predicted group transportation need for at least a portion of the subset of the plurality of individuals (Hecht et al.: [0246]-[0248] The system-user interface 630 searches events or other information cited in a social media-page associated with a determined or likely one prior passenger, via interfacing with the social-media structure 620 --social-media site, database, app, server, etc. 680: The social media structure 620 returns to the system-user interface 610 data matching the search, such as event data cited in the determined prior passengers social-media site; and 690/695: The system-user interface 610 advises the user of results (690) and interacts (695) with the shared-rides reservation system 630 to arrange a future ride to the event identified, and possibly with the prior passenger, such as by providing an invitation to the prior passenger.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lewis et al. in view of the keyword search of Kruk and coordinated travel paths of Selvam et al. to include the discussion thread as taught by Hecht et al. in order to assist customers in finding specific services or products (e.g. ride-sharing to concerts).

As per claim 17, Lewis et al. in view of Kruk in view of Selvam et al. and Hecht et al. discloses the system for transportation of claim 16.  Lewis et al. does not further disclose however, Hecht et al. discloses:
wherein the particular route corresponding to each vehicle in the subset of the plurality of self-driving vehicles includes a vehicle route that facilitates picking up the at least the portion of the subset of the plurality of individuals (Hecht et al.:[0175] The other-resource module, or any other module, may also process context information, such as locations of the shared vehicle when the user and the co-passenger shared a ride--e.g., origin, destination, waypoints, or any route location(s). The other-resource module(s) can include a navigation or map-database module, as just a couple of examples, allowing the system to generate or obtain locations and directions for routing as may be needed to service customer requests or apparent needs).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lewis et al. in view of the keyword search of Kruk and coordinated travel paths of Selvam et al. to include Hecht et al. in order to service the customer requests or apparent needs (Hecht et al.: [0175]).
 
As per claim 19, Lewis et al. in view of Kruk in view of Selvam et al. and Hecht et al. discloses the system for transportation of claim 18.  Lewis et al. further discloses wherein the neural network is a convolutional neural network ([0204],[0215] Exemplary primitives include tensor convolutions, activation functions, and pooling, which are computational operations that are performed while training a convolutional neural network (CNN); and a CNN is a specialized feedforward neural network for processing data having a known, grid-like topology, such as image data. Accordingly, CNNs are commonly used for compute vision and image recognition applications, but they also may be used for other types of pattern recognition such as speech and language processing).  

As per claim 20, Lewis et al. in view of Kruk and Selvam et al. discloses the system for transportation of claim 18.  Lewis et al. in view of Kruk and Selvam et al. does not further disclose, however, Hecht et al. discloses:
wherein the particular route corresponding to at least one vehicle in the subset of the plurality of self-driving vehicles includes a vehicle route having a destination at a location associated with the event (Hecht et al.:[0175] The other-resource module, or any other module, may also process context information, such as locations of the shared vehicle when the user and the co-passenger shared a ride--e.g., origin, destination, waypoints, or any route location(s). The other-resource module(s) can include a navigation or map-database module, as just a couple of examples, allowing the system to generate or obtain locations and directions for routing as may be needed to service customer requests or apparent needs).
Lewis et al. in view of the keyword search of Kruk and coordinated travel paths of Selvam et al. to include providing routes to events as taught by Hecht et al. in order to service the customer requests or apparent needs (Hecht et al.: [0175]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US PG Pub. 2018/0314250 A1) in view of Kruk (US PG Pub. 2014/0156341 A1) and Selvam et al. (US PG Pub. 2019/0011931 A1) as applied to claim  9 above, and further in view of Shariat et al. (US PG Pub. 2018/0115598 A1).
As per claim 14 Lewis et al. in view of Kruk and Selvam et al. discloses the system for transportation of claim 9.  Lewis et al. in view of Kruk and Selvam et al. does not further disclose, however, Shariat et al.  discloses:
wherein the neural network is to predict a destination or an arrival time for the subset of the plurality of individuals sharing the common transportation need (Shariat et al. [0025],[0030] The predictions are based on identified correlations between the input data and output data. For example, a machine-learned model may generate predictions for estimated times of arrival (ETAs) for trip requests based on input data such as the distance from the provider to the rider, the geographic region in which the provider and the rider are located (e.g., city of San Francisco, country of U.S.), the day of week (e.g., Monday) and/or time of day (e.g. morning, afternoon, evening), and/or current traffic conditions in the geographic region, etc. The travel coordination system 130 may provide the predicted ETA to the rider and the provider).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lewis et al. in view of the keyword search of Kruk and coordinated travel paths of Selvam et al. to include predicting ETAs as Shariat et al. in order to improve the trip coordination experience for both the provider and the rider (Shariat et al.: [0022]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US PG Pub. 2018/0314250 A1) in view of Kruk (US PG Pub. 2014/0156341 A1) and Selvam et al. (US PG Pub. 2019/0011931 A1) as applied to claim 18 above, and further in view of Djuric et al.  (US PG Pub. 2018/0137593 A1)
As per claim 21, Lewis et al. in view of Kruk and Selvam et al. discloses the system for transportation of claim 18.  Lewis et al. in view of Kruk and Selvam et al. does not further disclose, however, Djuric et al. discloses:
wherein the particular route corresponding to at least one vehicle in the subset of the plurality of self-driving vehicles includes a vehicle route to avoid a location associated with the event ([0047] For example, over time, the transport system 100 can collect data indicating that the rides consumed by the user 174 have resulted in detours or alternative routes, which can indicate that the user prefers to avoid certain traffic areas or neighborhoods. In variations, these detours or alternatives can indicate that the user 174 prefers scenic routes as opposed to more centralized routes through dreary cityscapes or crowded freeways).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lewis et al. in view of the keyword search of Kruk and coordinated travel paths of Selvam et al. to include avoiding routes as taught by Djuric et al. in order to avoid traffic (Djuric et al.: [0047]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US PG Pub. 2018/0314250 A1) in view of Kruk (US PG Pub. 2014/0156341 A1) and Selvam et al. (US PG Pub. 2019/0011931 A1) as applied to claim 18 above, and further in view of Official Notice and Hoang Nguyen et al. “TrafficWatch: Real-Time Traffic Incident Detection and Nguyen et al.).
As per claim 22, Lewis et al. in view of Kruk and Selvam et al. discloses the system for transportation of claim 18.  Lewis et al. in view of Kruk and Selvam et al. does not explicitly disclose at least one vehicle in the subset of the plurality of self-driving vehicles associated with a user whose social media-sourced data do not indicate the group transportation need associated with the event.  However, the Examiner takes Official Notice that it is old and well known for a user on Social Media websites to post without requesting a need for transportation.    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lewis et al. in view of the keyword search of Kruk and coordinated travel paths of Selvam et al. to include providing posts transportation to users with route avoidance to permit the system to provide optimate routing.
 	Lewis et al. in view of Kruk in view of Selvam et al. and Official Notice does not explicitly disclose, however, Nguyen et al. discloses wherein the particular route corresponding to the at least one vehicle is to avoid a location associated with the event  (Nguyen et al.:  see page 540, Fig 5, Avoid if…); also see page 550, 1st paragraph, When the user clicks on any tweet, a pop-up window will be opened to show its content, e.g. ‘Don’t go in the Sydney Harbour tunnel if you’re heading south.  Car crash blocking both lanes’. Furthermore, the timeline feature of Subspace enables review of any past incidents and events. This function is very useful to learn the tweet patterns from the historical data including first mention about the incident, the total number of re-tweets, similar and related tweets. known for a user on Social Media websites to post without requesting a need for transportation).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lewis et al. in view of the keyword search of Kruk and coordinated travel paths of Selvam et al. in view of Official Notice to include providing transportation posts to users rd paragraph).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
   	1)  Orioli et al. (US PG Pub. 2014/0189002 A1) discloses a system and method for continuously monitoring and searching social media, where a monitoring and searching criterion comprises at least one of a semantic search based on keywords, a semantic search based on a Boolean expression, a face recognition criterion, an image recognition criterion, an automobile plate recognition criterion, a location search or a combination thereof.
 	2) Nagy et al. (US PG Pub. 2018/0329428 A1) discloses navigational constraints for autonomous vehicles where one or more computing devices associated with an autonomous vehicle can evaluate the associated cost to determine a travel; and based on the application type, travel routes can be determined that not only can exclude particular areas from navigation but that additionally or alternatively can reduce traffic in particular areas based at least in part on evaluation of the constraint data. 
	3)  Curtis et al. (US PG Pub. 2013/0090802 A1) discloses a waypoint splining for autonomous vehicle following by sensing and interpreting the surrounding environment through on-board sensors and/or a priori map data and make decisions in real-time regarding the path to follow which increases traffic flow efficiency.
	4) McGrath, Stevan, “ARTIFICIAL INTELLIGENCE AND SOCIAL MEDIA: WILL AI TRANSFORM SOCIAL MEDIA MARKETING?”; November 28, 2017; rocksdigital.com, 18 pages. 
Huang (CN 103236163 A) discloses a traffic jam based on crowd-sourcing network avoids prompting system
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076. The examiner can normally be reached Monday-Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



Please address mail to be delivered by the United States Postal Service (USPS) as follows: 
Commissioner of Patents and Trademarks
Washington, D.C. 20231

Or faxed to: (571) 273-7076 [Informal/Draft Communications, labeled
"PROPOSED" or "DRAFT"]
 	Hand delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314


/F.A.N/Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628